Summit County, No. 16192. This cause is pending before the court as an appeal from the Court of Appeals for Summit County. On March 21,1996, appellant timely filed a consolidated memorandum in opposition to appellee’s motion for reconsideration and motion to supplement the record. On March 29, 1996, appellant filed a document titled “Motion to Strike.” It appears to the court that appellant’s motion is, in substance, a response to appellee’s motion to supplement the record and, as such, is untimely. Whereas, S.Ct.Prae.R. XIV(1)(C) prohibits untimely filings,
IT IS ORDERED by the court, sua sponte, that appellant’s motion to strike be, and hereby is, stricken.